Citation Nr: 0736084	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1964 to August 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. In that rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent initial disability rating, effective July 9, 2001.  
The RO also denied entitlement to service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, does not 
require regulation of his activities by a physician.

2.  The medical evidence does not demonstrate that the 
veteran has right ear hearing loss for VA compensation 
purposes.

3.  Left ear hearing loss was not manifested during service 
or the first year after service, and is not related to a 
disease or injury in service.

4.  Tinnitus was not manifested in service and is not related 
to a disease or injury in service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus, type II, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007)

2.  Hearing loss was not incurred in or aggravated by 
service, and may not be so presumed. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in May 2002 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her or his 
possession to the AOJ. In December 2003, the veteran was 
informed of what evidence was required to substantiate his 
claim for an increased disability rating for diabetes 
mellitus. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the duty to notify was satisfied by way of 
notice sent to the veteran in March 2006.  The Board notes 
that any timing deficiencies with respect to this notice (it 
was provided subsequent to the appealed rating action), are 
rendered moot, as the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
for service connection (and neither an evaluation nor 
effective date will be assigned) and an increased rating.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and VA treatment records.  The 
veteran declined a hearing before the Board.  The veteran was 
afforded VA medical examinations in August 2002, June 2005, 
May 2006, and May 2007.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Initial Disability Rating for Diabetes Mellitus, 
Type II

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

The veteran contends that his diabetes mellitus, type II 
(diabetes) is more severely disabling than the currently 
assigned 20 percent disability rating indicates.  Service 
connection for diabetes was established by the currently 
appealed October 2002 rating decision and a 20 percent 
disability rating was assigned, effective July 9, 2001.  In 
August 2004 the RO granted the veteran's claim for an earlier 
effective date for diabetes, effective March 3, 2001.  It is 
also noted that in August 2006 the RO granted service 
connection for peripheral neuropathy of the right and left 
upper extremities secondary to diabetes.  Two separate 10 
percent disability ratings were assigned, effective December 
2, 2005.  The RO also granted service connection for 
peripheral neuropathy of the right and left lower extremities 
secondary to diabetes mellitus and assigned two separate 10 
percent disability ratings, effective December 2, 2005.  The 
RO also granted service connection for nephropathy secondary 
to diabetes mellitus with diabetic retinopathy of both eyes 
and erectile dysfunction.  A 30 percent disability rating was 
assigned, effective December 2, 2005.  Service connection for 
hypertension secondary to diabetes was established in April 
2007. 

The veteran's diabetes mellitus is currently rated 20 percent 
disabling pursuant to Diagnostic Code 7913. See 38 C.F.R. § 
4.119.  Under the rating criteria for the endocrine system, 
and specifically for diabetes mellitus, a 40 percent 
evaluation is assigned when the disorder requires insulin, a 
restricted diet, and the regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007). A 20 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.

The veteran underwent a VA diabetes mellitus examination in 
August 2002.  At that time, the veteran reported adherence to 
a diabetic diet.  In addition, the veteran reported taking 
Novolin (insulin) and Glucophage (oral hypoglycemic agent) 
prescribed by his physician to manage his diabetes.  

The veteran underwent another VA diabetes examination in May 
2006.  The veteran denied episodes of hypoglycemic reactions 
and ketoacidosis.  He reported an improvement in his diabetes 
with insulin and oral hypoglycemic medication.  The examiner 
noted that since the veteran has been on insulin, his 
diabetes has been well controlled.  In addition, the veteran 
reported that he was no longer employed.  He stated that his 
diabetes had a mild effect on his ability to perform chores, 
shop, exercise, play sports, engage in recreation, and 
travel.  His diabetes had no effect on his ability to feed, 
bathe, dress, toilet, or groom himself.  The veteran reported 
having suffered a stroke four months before the examination.  
The examiner noted that the veteran's activities are 
restricted due to diabetic complications, including 
peripheral neuropathy.  The examiner also observed right-
sided weakness as a result of the stroke.  He noted that that 
veteran has an unsteady gait and is at risk for falls. 

The current manifestations of the veteran's diabetes do not 
meet the criteria for an increased initial disability rating.  
The veteran's disability requires that he take insulin and 
oral hypoglycemic agents, as well as maintain a restricted 
diet.  These are the criteria for the 20 percent rating under 
Diagnostic Code 7913.  To meet the criteria for a 40 percent 
rating, the medical evidence would need to show that his 
doctor has placed restrictions on undertaking strenuous 
activities due to diabetes.  

The veteran's contends, through his representative, that his 
disability picture is such that it is completely unnecessary 
for a physician to recommend that he limit his physical 
activities.  The Board acknowledges that the veteran is 
competent to give evidence about his experiences, including 
his current symptoms. See e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Although the veteran's physical activities are limited, his 
physical limitations are not caused by his diabetes.  A 
review of the veteran's medical records indicates that prior 
to his February 2006 stroke, his physician routinely 
counseled him on the benefits of increased exercise.  
Further, during his May 2006 VA examination, the examiner 
noted that the veteran's diabetes is well controlled and the 
veteran reported only mild limitations on some activities of 
daily living.  

After performing a clinical evaluation and reviewing the 
veteran's medical records, an examiner concluded the 
veteran's physical limitations are due to peripheral 
neuropathy of the bilateral upper and lower extremities, as 
well as right-sided weakness caused by a stroke.  Service 
connection was granted for peripheral neuropathy of the 
bilateral upper and lower extremities in August 2006, and 
service connection for hemorrhagic stroke was granted in July 
2007.  The veteran has been assigned separate compensable 
disability ratings for his peripheral neuropathies and the 
residuals of his stroke.  The medical evidence of record 
establishes that the veteran's diabetes is not of such 
severity that his physician has placed restrictions on his 
physical activities.  Consequently, the Board finds that the 
20 percent rating, and no higher, is appropriate for the 
veteran's diabetes mellitus. 

For these reasons, the Board finds that the criteria for an 
initial disability rating in excess of 20 percent have not 
been met.  The evidence does not reveal manifestations of the 
veteran's diabetes mellitus, type II warranting a rating 
higher than already granted for a specific period or "staged 
rating" at any time relevant to the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and 
assignment of an initial rating in excess of 20 percent for 
diabetes must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

There is no objective evidence of any special circumstances 
of service-connected diabetes mellitus, type II, that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


Service connection for Bilateral Hearing Loss and Tinnitus

The veteran and his representative contend, in substance, 
that the veteran has hearing loss and tinnitus that resulted 
from his exposure to noise in service.

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service. 38 U.S.C.A. 
§ 1101, 1112, 1113 (West 2002& Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran seeks service connection for hearing loss and 
tinnitus due to noise exposure without hearing protection 
while in service.  The veteran's Defense Department Form 214 
(DD 214) reflects a military occupational specialty of 
security policeman.  The veteran is competent to report the 
circumstances under which he had noise exposure in the 
military.  

Service medical records reveal no complaints of or treatment 
for hearing loss or tinnitus during service.  No 
abnormalities affecting the ears or ear drums were observed 
during a September 1964 enlistment examination.  The veteran 
underwent a hearing conservation examination in February 
1968.  He reported four months of noise exposure on the 
flight line.  He reported that he used hearing protection and 
denied symptoms of tinnitus following noise exposure.  The 
February 1968 audiometric examination was within normal 
limits.  The veteran's ears and eardrums were normal and no 
abnormalities were noted at separation in May 1968.

The threshold matter in any claim seeking service connection 
is whether there is a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as is 
explained below, there is no medical evidence on file 
indicating that the veteran has right ear hearing loss as 
defined by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 
38 C.F.R. § 3.385.

In June 2005 the veteran underwent a VA audiometric 
examination.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
 10
10
5
25
30
LEFT
10
5
15
35
40

Pure tone threshold levels averaged 18 decibels in the right 
ear and 24 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally.

With regard to the veteran's right ear, the competent 
evidence of record does not demonstrate a current right ear 
hearing loss disability as defined for VA compensation 
purposes.  The veteran underwent audiometric testing in June 
2005, which did not reveal auditory thresholds of 40 decibels 
or greater in at least one of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz or auditory thresholds of at least 26 
decibels or greater for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz in the right ear.  Using 
the Maryland GNC Test, the veteran's speech recognition score 
is not less than 94 percent in the right ear. 38 C.F.R. § 
3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) (specifically upholding the validity of 38 C.F.R. § 
3.385 in defining hearing loss as a disability for VA 
compensation purposes).  In the absence of evidence that the 
veteran suffers from a current disability, the preponderance 
of evidence is against the claim and service connection for 
right ear hearing loss must be denied.  See Degmetich, supra; 
see also Brammer, supra.

With respect to the veteran's claim of entitlement to service 
connection for left ear hearing loss, the evidence of record 
reveals auditory thresholds of 40 decibels at 4000 Hz.  
Therefore, the veteran has a left ear hearing loss disability 
as defined for VA compensation purposes.  However, despite 
evidence of left ear hearing loss, service connection is not 
warranted. 

After performing a clinical evaluation and reviewing the 
veteran's medical history, a VA audiologist concluded the 
veteran's hearing loss was not related to active service.  
The examiner noted that the veteran's hearing was within 
normal limits at separation from service.  Further, the first 
indication of hearing loss was not until 2005, which is 
approximately thirty-seven years post service discharge.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
Furthermore, there is no contradictory opinion which provides 
a nexus between the veteran's current disability and service.  

With regard to service connection for tinnitus, the record 
lacks competent medical evidence etiologically linking 
diagnosed tinnitus to service.  The VA examiner performed a 
clinical examination and reviewed the veteran's pertinent 
medical history before rendering an opinion.  Since the 
veteran was unable to give any specific information regarding 
his tinnitus, the examiner was unable to determine whether 
tinnitus was related to service.  Without a competent medical 
opinion relating his current disability to service, service 
connection must be denied.  

The veteran has attributed his hearing loss and tinnitus to 
noise exposure in service.  As a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition. See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  The Board acknowledges that the veteran is 
competent to give evidence about his experience, including 
his current symptoms and noise exposure in service. See e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Without specialized medical expertise, the veteran's opinion 
regarding the etiology of his disability is not credible, and 
furthermore, is outweighed by the audiologist's opinion 
finding no medical nexus to service. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claims for service connection 
may be granted.  The preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


